Case 19-11274-amc          Doc 56    Filed 05/18/20 Entered 05/18/20 22:03:16            Desc Main
                                     Document     Page 1 of 4



                       THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   :     BK. No. 19-11274 JKF
 RAFHIA ROSE FOSTER                                       :
                                Debtor                    :     Chapter No. 13

 HSBC BANK USA, N.A., AS TRUSTEE FOR
 THE REGISTERED HOLDERS OF NOMURA
 HOME EQUITY LOAN, INC., ASSET-
 BACKED, CERTIFICATES, SERIES 2006-HE3
                        Movant
                 v.
 RAFHIA ROSE FOSTER
                        Respondent

 NOTICE OF COVID-19 MORTGAGE FORBEARANCE AGREEMENT PURSUANT TO
                        LOCAL ORDER 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

         1.    Debtor currently has a mortgage with PHH MORTGAGE CORPORATION. The

               property address is 1226 ATWOOD ROAD, PHILADELPHIA, PA 19151, Loan #

               ending in 1748. A Proof of Claim has been filed on the claim register at # 1. A

               written Notice of Payment Change/Forbearance is being filed on the claims docket

               pursuant to bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

         2.    The terms of the forbearance are as follows: Regular monthly mortgage payments

               starting with the April 24, 2020 through July 23, 2020 are suspended. Payment of the

               escrow component of the regular monthly mortgage payments shall also be

               suspended

         3.    The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.
Case 19-11274-amc         Doc 56    Filed 05/18/20 Entered 05/18/20 22:03:16           Desc Main
                                    Document     Page 2 of 4



       4.      Prior to the expiration of the forbearance period, Debtor must either (1) request

               additional forbearance time under Local Rule, State or Federal Law; (2) enter into

               loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

               the arrears resulting from the forbearance period over the remainder of the Chapter

               13 Plan.

       5.      Creditor, does not waive any rights to collect the payments that come due during the

               forbearance period or any payments that were due and owing prior to the forbearance

               period. The payment post-petition amount due at the time of this forbearance is

               $644.27.

       6.      Creditor does not waive its rights under the terms of the note and mortgage or under

               other applicable non-bankruptcy laws and regulations, including, but not limited to,

               RESPA, and the right to collect on any post-petition escrow shortage.

                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31625
                                                   Fax Number: 215-568-7616
May 15, 2020                                       Email: jerome.blank@phelanhallinan.com
Case 19-11274-amc          Doc 56   Filed 05/18/20 Entered 05/18/20 22:03:16        Desc Main
                                    Document     Page 3 of 4



                      THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                     BK. No. 19-11274 JKF
 RAFHIA ROSE FOSTER
                               Debtor                       Chapter No. 13

 HSBC BANK USA, N.A., AS TRUSTEE FOR
 THE REGISTERED HOLDERS OF NOMURA
 HOME EQUITY LOAN, INC., ASSET-
 BACKED, CERTIFICATES, SERIES 2006-HE3
                        Movant
                 v.
 RAFHIA ROSE FOSTER
                        Respondent

                                 CERTIFICATE OF SERVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on May 18, 2020.

  SCOTT F. WATERMAN (Chapter 13)                      Rafhia Rose Foster
  Chapter 13 Trustee                                  1226 Atwood Road
  2901 St. Lawrence Ave.                              Philadelphia, PA 19151
  Suite 100
  Reading, PA 19606

  BRAD J. SADEK
  Sadek and Cooper
  1315 Walnut Street
  Suite 502
  Philadelphia, PA 19107

  U.S. Trustee
  United States Trustee
  Office of the U.S. Trustee
  200 Chestnut Street
  Suite 502
  Philadelphia, PA 19106


 May 18, 2020                                        /s/ Jerome Blank, Esquire
Case 19-11274-amc   Doc 56   Filed 05/18/20 Entered 05/18/20 22:03:16     Desc Main
                             Document     Page 4 of 4



                                             Jerome Blank, Esq., Id. No.49736
                                             Phelan Hallinan Diamond & Jones, LLP
                                             1617 JFK Boulevard, Suite 1400
                                             One Penn Center Plaza
                                             Philadelphia, PA 19103
                                             Phone Number: 215-563-7000 Ext 31625
                                             Fax Number: 215-568-7616
                                             Email: jerome.blank@phelanhallinan.com
